Title: To George Washington from Alexander Donald, 22 May 1787
From: Donald, Alexander
To: Washington, George



Sir
Richmond 22d May 1787

At the desire of Docr Stewart, I have the Honour of enclosing you Mr Morris’s note for 200 Dollars, And the first of Messrs William Alexander & Co’s. bill on same Gentleman for

894. 85/90 ths payable at ten days sight—Both which I hope will get safe to hand.
I beg you will do me the favour to acknowledge receipt of the above money. I will not trouble you with the second Copy of the bill, if I find the first gets to your hands.
It would give me very great pleasure if I could be of any service to you here; & my House in London, carried on under the Firm of Donald & Burton, would have equal pleasure in rendering you any service there. I beg you will beleive me to be with very great respect and Esteem Sir Your mo: obt Sert

A. Donald

